AO 724
(Rev. 8/82)

 

| ™~™
rilie

US. sy OT COURT

In the Anited States District Court |

yem NY “ qa”

For the Southern District of Georg
Brunswick Division ee

> Ty

DAVID GOULD, *
*
Movant, * CIVIL ACTION NO.: 2:18-cv-46
*
*
Vv. *
*
UNITED STATES OF AMERICA, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire

- record, the Court concurs with the Magistrate Judge’s Report and

Recommendation. Dkt. No. 44. Respondent filed Objections to
the Report and Recommendation, dkt. no. 45, to which Movant
David Gould (“Gould”) filed a Response, dkt. no. 52.

In its Objections, Respondent asserts there is nothing left
to appeal in Gould’s 28 U.S.C. § 2255 proceeding, and he should
not be allowed additional time to file a notice of appeal in

this civil case.1 Dkt. No. 45, p. 1. Respondent asserts it

would be prejudiced by this reopening because it would have to

 

1 Respondent recognizes the reopening of an appeals period is
discretionary. Dkt. No. 45, pp. 5-6. In his Response, Gould makes
assertions which are largely related to his Motion to Compel. Dkt.
No. 52.

 
AO 72A
(Rev, 8/82)

 

litigate the motion to compel in both Gould’s civil and criminal
cases. Id. at p. 9. Respondent does not object to the
recommendation that the Court vacate the portion of its Order
denying as moot Gould’s Motion to Compel in his criminal case,
as this issue is fully briefed. Id. at p. l.

While the Court understands Respondent’s Objections, it
also recognizes the Eleventh Circuit Court of Appeals remanded
Gould's appeal in his civil case “for the limited purpose of
determining whether [he] is entitled to a reopening of the
appeal period” in his civil case. Dkt. No. 30, pp. 1-2. It may
come to be that Gould, though entitled to an expanded appeals
period in his civil case, will opt to voluntarily dismiss his
appeal in his civil case or that his appeal is without merit;
however, these issues are not before any court at this time. In
addition, if this Court were not to allow an extended appeals
period in this civil case, which is the only issue before this
Court at this time, the Court could run afoul of the Eleventh
Circuit’s directives. Accordingly, the Court OVERRULES
Respondent’s Objections and ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court. Thus, the Court
FINDS Gould is entitled to the re-opening of his appeals period
in his civil case and RETURNS this case to the Eleventh Circuit
Court of Appeals for consideration. Additionally, in Gould's

criminal case, the Court GRANTS Gould’s Motion to Clarify and

 
AO 724A
(Rev, 8/82)

 

VACATES the portion of its January 14, 2019 Order denying
Gould's Motion to Compel in his criminal case, Crim. Dkt. No.
77. The Court addresses Gould’s Motion to Compel in his
criminal case by separate Order, as the issue has already been

AheM , 2020.

fully briefed and is ripe for revi

  
  
  
 

SO ORDERED, this

 

ISA GODBEY WOSD._IUDGE
ED STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

 
